Citation Nr: 0633928	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 70 percent beginning April 16, 
2002.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to April 16, 2002.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from February 1942 to 
November 1945.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in part, granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
evaluation for that disability.  The appellant appealed the 
initial 30 percent rating that was assigned to the 
psychiatric disability after service connection was granted.  

After the appellant disagreed with the 30 percent initial 
PTSD evaluation, and after the Board remanded the case to the 
RO in September 2000, the RO increased the rating from 30 to 
70 percent, effective from April 16, 2002; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, consideration of the PTSD claim must now include 
consideration of whether an initial evaluation in excess of 
30 percent is warranted for the period from August 18, 1996 
to April 15, 2002, and whether an evaluation in excess of 70 
percent is warranted from April 16, 2002.  Fenderson v. West, 
12 Vet. App. 119 (1999) (When a veteran's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.).  

The veteran has also appealed a May 2002 rating decision in 
which the RO granted his claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and assigned an effective date of April 16, 2002; he is 
seeking an effective date earlier than that established.  

As of April 1998, an attorney, R. Edward Bates, became the 
appellant's representative.  In a letter dated in September 
2006, the Board notified the appellant that VA had revoked 
Mr. Bates' authority to represent claimants before VA, 
effective July 28, 2003.  The Board notified the appellant of 
his representation options, indicating that he could 
represent himself, appoint an accredited service organization 
to represent him, or select another attorney or agent.  The 
Board advised the appellant that if he did not respond within 
30 days, it would be assumed that he wanted to represent 
himself.  Having received no response from the appellant, the 
Board will proceed with consideration of his appeal on the 
assumption that he wishes to remain unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2005)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  The VCAA is applicable to the appellant's claims.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No such 
notice has been given to the appellant as yet and this defect 
must be corrected before the case can proceed to appellate 
review.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did not advise the appellant of such information 
relating to effective dates and disability ratings; the 
appellant must be provided such notice.

The April 1999 Statement of the Case (SOC) indicates that the 
appellant's service-connected psychiatric disability was 
evaluated under 38 C.F.R. § 4.130.  The rating criteria that 
currently apply to mental disorders under 38 C.F.R. § 4.130 
were amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, because the date of 
the claim is August 19, 1996, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected 
psychiatric disability, beginning in November 1996.  The 
appellant must be afforded review of the applicable rating 
for his psychiatric disability for all applicable periods, 
under both the old and new criteria.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate each of his claims and of 
what part of such evidence he should 
obtain and what part the AMC/RO will yet 
attempt to obtain on his behalf.  The 
veteran should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and all appropriate versions of 
the regulations.

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to each of the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


